Citation Nr: 0926750	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  07-05 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for melanocytic nevus 
(numerous), to include as due to inservice exposure to 
herbicides.

3.  Entitlement to service connection for left triceps 
hemangiopericytoma, to include as due to inservice exposure 
to herbicides.

4.  Entitlement to an increased evaluation for bronchitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to June 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

The issues of entitlement to service connection for 
melanocytic nevus (numerous) and hemangiopericytoma, left 
triceps, and entitlement to an increased rating for 
bronchitis are addressed in the Remand portion of the 
decision below and are remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDING OF FACT

The medical evidence of record does not show that sleep apnea 
is related to the Veteran's military service or to any 
incident therein.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  

The RO's October 2003 and October 2006 letters advised the 
Veteran of the foregoing elements of the notice requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

With respect to the Dingess requirements, the RO's October 
2006 letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With this letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The Board also finds that a VA examination 
is not required in this matter.  In making this 
determination, the Board notes that the Veteran's service 
treatment records, as well as post service treatment records 
for over twenty-six years following his discharge from 
military service, are completely silent as to any complaints 
or diagnosis of sleep apnea.  Moreover, a February 1999 
treatment report noted the Veteran's history of loud snoring 
for only twelve years.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991).  Thus, a VA medical examination addressing 
the etiology of this condition is not required.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board notes that additional evidence has been submitted 
in this matter since the Veteran's most recent statement of 
the case in January 2007.  This additional evidence, 
including VA treatment reports from October 2006 to September 
2007, as well as additional evidence relating to the 
Veteran's contention of having been exposed to herbicides 
during service, is not relevant to the issue of service 
connection for sleep apnea.  The Veteran has not alleged, nor 
does the record suggest, that there is any relationship 
between his claimed inservice exposure to herbicides and his 
current sleep apnea.  See 38 C.F.R. §§ 3.307, 3.309 (2008).  
Moreover, the newly received medical evidence does not in 
anyway alter the evidence as it was previously reflected in 
the January 2007 statement of the case.  Accordingly, the 
Board does not find a remand to the RO to consider this 
additional evidence to be required.  See 38 C.F.R. § 19.31 
(2008).

Under these circumstances, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in the 
development of his claim herein.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); ____ S. 
Ct. ____, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-
1209).  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on each claim.  The Veteran should 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Historically, the Veteran served on active duty in the Air 
Force from October 1968 to June 1972.  The Veteran's service 
treatment records are completely silent as to any complaints, 
findings or diagnoses of sleep apnea.  

Subsequent to service discharge, a VA treatment report in 
February 1999, noted the Veteran's complaints of loud snoring 
for twelve years, and breathing problems for the past ten 
years.  Sleep testing, conducted at that time, revealed a 
diagnosis of moderate obstructive sleep apnea, with severe 
sleep fragmentation.  Subsequent treatment reports reveal 
ongoing treatment for sleep apnea.

While there is a current diagnosis of sleep apnea, the first 
post service treatment for sleep apnea is not shown for over 
twenty-six years after the Veteran's discharge from the 
service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the appellant failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  

In support of his claim, the Veteran has submitted statements 
and testimony indicating that he started to snore loudly 
during his military service, and that it continued since that 
time.  A lay person's statements are competent evidence of 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  Accordingly, to the extent that his snoring was 
observable to the Veteran, the Veteran's statements that he 
snored in service and continued to snore thereafter, are 
competent evidence of that fact.  

However, a lay person can not provide competent evidence by 
his statements alone that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  38 C.F.R. 
§ 3.303 does not relieve a claimant of the burden of 
providing a medical nexus.  Rather, a claimant diagnosed with 
a chronic condition must still provide a medical nexus 
between the current condition and the putative continuous 
symptomatology.  Until the claimant presents competent 
medical evidence showing a relationship between a current 
disability and either an in-service injury or continuous 
symptomatology, the claimant cannot succeed on the merits of 
the claim.  See Voerth v. West, 13 Vet. App. 117 (1999) 
(holding that where a claimant's personal belief, no matter 
how sincere, was unsupported by medical evidence, the 
personal belief cannot form the basis of a claim).  In this 
case, there is no medical evidence of record relating the 
Veteran's current sleep apnea to his military service.  

As noted above, the first documented treatment for sleep 
apnea is not shown until February 1999, over twenty-six years 
after the Veteran's discharge from the service.  See Mense v. 
Derwinski, 1 Vet. App. at 356 (1991).  Moreover, the February 
1999 treatment report noted the Veteran's reported history of 
loud snoring for the past twelve years, which was more than 
fourteen years after his discharge from the service in 1972.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that 
contemporaneous evidence has greater probative value than 
history as reported by the appellant).  As such, the evidence 
of record is not supportive of a finding that the Veteran has 
continuously had sleep apnea since his military service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman, 3 Vet. App. 
at 505.

In the absence of medical evidence that the Veteran's current 
sleep apnea is related to his military service, the 
preponderance of the evidence is against the claim for 
service connection.  As such, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for sleep apnea is denied.


REMAND

The Veteran is seeking service connection for melanocytic 
nevus and for left triceps hemangiopericytoma.  He attributes 
these disorders to his military service, to include as due to 
exposure to herbicides, including Agent Orange, and 
chemicals.  In addition, the Veteran is seeking an increased 
disability rating for his service-connected bronchitis.

Initially, the RO last adjudicated these issues in a January 
2007 statement of the case.  Since then, additional evidence, 
without a waiver of RO consideration, has been received which 
is relevant to the issues being remanded herein.  
Specifically, these records include VA treatment reports from 
October 2006 to September 2007, as well as additional 
evidence relating to the Veteran's contention of having been 
exposed to herbicides at Eglin Air Force Base during service.  
Accordingly, the Board must return this case to the RO for 
consideration of the additional evidence and issuance of a 
supplemental statement of the case.  See 38 C.F.R. § 19.31 
(2008).  

At his hearing before the Board, the Veteran testified that 
his service-connected bronchitis had increased in severity 
since his pulmonary function test in November 2003.  
Specifically, he testified that he had been prescribed Vioxin 
and other antibiotics to treat his bronchitis.  He also 
indicated that his private physician had prescribed Nasacort.  

Given the passage of time since the 2003 pulmonary function 
test, and the allegations set forth by the Veteran herein, 
the Board finds that obtaining any current treatment records, 
followed by a VA examination, is necessary to clarify the 
extent of the Veteran's service-connected bronchitis.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that 
a veteran is entitled to a new examination after a two-year 
period between the last VA examination and the veteran's 
contention that the pertinent disability had increased in 
severity); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (holding that VA's statutory duty to assist includes a 
thorough and contemporaneous medical examination).  
Accordingly, this matter must be remanded for any current 
medical records and for an additional VA examination to 
ascertain the current severity of the Veteran's service-
connected bronchitis.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated him for his 
bronchitis, melanocytic nevus, and left 
triceps hemangiopericytoma, since January 
2007.  The RO must then obtain copies of 
the related medical records that are not 
already in the claims folder.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The Veteran must then be 
given an opportunity to respond.  

2.  The veteran must be afforded a VA 
examination to determine the current 
severity of his bronchitis.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  All necessary testing 
must be done, to include a pulmonary 
function test and any other appropriate 
testing.  The examiner must review the 
results of any testing prior to 
completion of the examination report.  
The results of the pulmonary function 
test must be recorded in the appropriate 
manner for rating purposes, to include: 
the percentage of predicted of forced 
vital capacity (FVC); forced expiratory 
volume in 1 second (FEV-1); the ratio of 
FEV-1 to FVC; the diffusion capacity of 
carbon monoxide by the single breath 
method (DLCO)(SB).  The pulmonary 
function test must be conducted post drug 
therapy and should so state.  The 
examiner must determine whether the 
veteran has any of the following 
symptoms: cor pulmonale (right heart 
failure); pulmonary hypertension (shown 
by Echo or cardiac catheterization); a 
requirement of outpatient oxygen therapy; 
and the maximum exercise capacity as 
measured by oxygen consumption with 
cardiac or respiratory limitation.  If 
the veteran is unable to perform any part 
of these tests, the examiner must 
document this fact and the reasons why.  
The report prepared must be typed.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
the scheduled examination and to 
cooperate in the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If any report is 
deficient in any manner, the RO must 
implement corrective procedures.


5.  Thereafter, the RO must review the 
Veteran's claims on appeal, considering 
all of the evidence in the Veteran's 
claims folder since the January 2007 
statement of the case.  If any claim on 
appeal remains denied, the RO must 
provide the veteran and his 
representative with a supplemental 
statement of the case, and provide an 
opportunity to respond, before the case 
is returned to the Board.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


